Title: From Alexander Hamilton to Robert Purviance, 23 December 1794
From: Hamilton, Alexander
To: Purviance, Robert


Treasury Department December 23d 1794.
Sir
Messrs. Zacharie Coopman & Co. of Baltimore have represented to me, that you have said, that unless the principal of their Bonds lately put in Suit should be speedily discharged, you will discontinue the granting to them the customary credit on the duties arising from importations. It being my wish however to allow them a further indulgence, I have to request that you will continue to conform to the instruction contained in my letter to your predecessor in Office of the 20th of June last untill you hear from me again on the subject. A copy of the letter alluded to is transmitted herewith.
I am with consideration   Sir   Your most Obedient Servant
A Hamilton
Robert Purviance EsquireCollector of Baltimore
